DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, and 13-14, and 18-26 are presented for examination.
	Claims 7-12, and 15-17 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation “the message number is allocated based on a sequence of sending time by the first terminal” in dependent claims 22 and 23 is duplicated with limitation “the message number is allocated based on a sequence of sending time by the first terminal” in lines 4-5 of independent claim 21.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-6, and 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,104,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Claims 1 and 7 of the above patent contain limitations of claim 1 of the instant application.
Claim 2 of the above patent contains limitation of claim 2 of the instant application.
Claim 3 of the above patent contains limitation of claim 3 of the instant application.
Claim 4 of the above patent contains limitation of claim 4 of the instant application.
Claim 5 of the above patent contains limitation of claim 5 of the instant application.
Claim 1 of the above patent contains limitation of claim 6 of the instant application.
Claims 12 and 13 of the above patent contain limitations of claim 13 of the instant application.
Claim 1 of the above patent contains limitation of claim 14 of the instant application.
Claim 16 of the above patent contains limitation of claim 18 of the instant application.
Claim 2 of the above patent contains limitation of claim 19 of the instant application.
Claim 18 of the above patent contains limitation of claim 20 of the instant application.
Claims 1-6, and 13-15, and 18-20 of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al (hereafter, “Clarke”), US 2012/0179767 A1, in view of Karunamuni et al (hereafter, “Karunamuni”), US 2013/0305164 A1, and Sugawara et al (hereafter, “Sugawara”), US 2002/0019848.

Regarding claim 1, Clarke teaches a method for sending a message (i.e., Figs 1 and 2A-2B), the method comprising: 
sending, by a first terminal (i.e., originating communication device 100) to a second terminal (i.e., receiving communication device 1000), a plurality of messages (i.e., transmitting a plurality of messages from a communication device for delivery to a corresponding recipient, Fig. 1 and pages 1-2 paragraph [0027]), wherein each of the plurality of messages comprises a message number (i.e., message ID) to identify the message (i.e., assign a unique  message ID for the message…the message ID may be generated using a numeric string representing a current timestamp, page 8 paragraphs [0079], [008] and [0082]);
receiving, by the first terminal, one or more feedback messages from a server (i.e., status service 150) (i.e., the status service 150 transmits a corresponding status update 125,135 to the originating device, 100, Fig. 1 and 3A, and page 5 paragraph [0061]) , wherein each of the one or more feedback messages comprises a second terminal number and a corresponding message number of one of the plurality of messages(i.e., Clarke, in  page 8 paragraph [0082], discloses additional identifying information such as recipient’s address. Clarke, in Fig 3A and page 9 paragraphs [0086]-[0088]), further discloses the status agent 310o extracts the message ID and any additional identifying information received in the status notification 455); and 
displaying, by the first terminal, a current status of a most recent message of the plurality of messages (i.e., the user interface is configured to indicate only the most recent status update, page 6 paragraph [0063]), wherein the current status comprises one of sent or read (i.e., each of the messages is displayed with a corresponding “read message” badge or icon 224, Fig. 2A page 6 paragraph [0063]).
Clarke does not explicitly teach displaying, by the first terminal, a current status of a most recent message of the plurality of messages while not displaying statuses of other messages; and wherein the message number is allocated based on a sequence of sending time by the first terminal.
	Karunamuni teaches displaying, by the first terminal, a current status of a most recent message of the plurality of messages while not displaying statuses of other messages (i.e., when the message is read by the recipient, delivery message 114 is replaced with read receipt 116 only for the most recent message in the conversation, Fig. 6 and page 1 paragraph [0016]. In addition, it is clearly seen in Fig. 6 that only read 116 is displayed while not displaying statuses of other messages). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clarke to display, by the first terminal, a current status of a most recent message of the plurality of messages while not displaying statuses of other messages as taught by Karunamuni. One would be motivated to do so to significantly reduce clutter imposed by conventional read and delivery receipts (i.e., Karunamuni, page 2 paragraph [0019]).
Sugawara teaches the message number is allocated based on a sequence of sending time by the first terminal (i.e., message ID is formed by…a sending time, Fig. 6 and paragraph [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clarke to allocate the message number based on a sequence of sending time by the first terminal as taught by Sugawara. One would be motivated to do so to allow message(s) to be unconditionally identified (i.e.., Sugawara, par. 67).

Regarding claim 2, Clarke teaches the method of claim 1, wherein the message number is carried using an idle field in a message header (i.e., page 8 paragraph [0080]).

Regarding claim 3, Clarke teaches the method of claim 1, wherein each of the plurality of messages further comprises message content, wherein the  message number is set in the message content, and wherein the  message number is separated from text content of the message content using a predetermined symbol (i.e., page 8 paragraphs [0079]- [0080]).

Regarding claim 4, Clarke teaches the method of claim 1, wherein the one or more feedback messages further comprise a message status code to identify whether the one of the plurality of messages has already been read (i.e., Figs 2A-2B, page 6 paragraph [0066]).
Regarding claim 5, Clarke teaches the method of claim 1, wherein the plurality of messages, and the one or more feedback messages are sent over an Internet Protocol (IP) network (i.e., page 16 paragraph [0139]).
Regarding claim 6, Clarke teaches the method of claim 1, wherein sending the plurality of messages comprises: 
sending, by the first terminal to the second terminal, a first message (i.e., message 204) at a first time (i.e., Figs 2A-2B and page 6 paragraph [0063]); and
sending, by the first terminal to the second terminal, a second message (i.e., message 206) at a second time subsequent to the first time (i.e.,  Figs 2A-2B and page 6 paragraph [0063]); and
wherein displaying, by the first terminal, the current status of the second message (i.e., Clarke, in Figs 2A-2B and page 6 paragraph [0063).

Regarding claims 13, 14, and 18-20, those claims comprises a first terminal for performing method claims 1-3 and 5-6, discussed above, same rationale of rejections is applied.

Regarding claims 21-26, those claims recite a non-transitory computer readable medium comprising instructions which, when executed by processor of a first terminal, cause the first terminal performing method claims 1-3, and 5, discussed above, same rationale of rejections is applied.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s)  1-6, and 13-15, 18-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441